 In the Matter of ATLAS IMPERIAL DIESEL ENGINE CO. AND HUNTFOODS, INC., EMPLOYERSandINTERNATIONALASSOCIATION OFMACHINISTS, DISTRICT LODGE No. 115, PETITIONERCase No. 20-RC-708.-Decided April 12, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Nathan R.Berke, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds:11.The Employers, Atlas Imperial Diesel Engine Co., herein calledAtlas, and Hunt Foods, Inc., herein called Hunt, are engaged in com-merce within the meaning of the National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees at the can manufacturing plant at Hayward, California,excluding all other employees of Hunt's cannery, office and clericalemployees, and supervisors. It contends that the employees in thecan manufacturing plant are employees of Atlas, and are not coveredby any collective bargaining agreement.The United Steelworkers ofAmerica, CIO, herein called the Steelworkers, takes the same positionas that of the Petitioner.The Employers and Cannery Warehouse-After the conclusion of the hearing, the Employers requested that the record be re-opened for the purpose of rebutting the testimony of a witness at the hearing.Inasmuchas this rebuttal evidence would be cumulative, and is unnecessary for a decision of theissues, this request is herebydenied.89 NLRB No. 42.372 ATLAS IMPERIAL DIESEL ENGINE CO.373.men, Food Processors, Drivers and Helpers Union No. 768, affiliatedwith the International Brotherhood of Teamsters and Chauffeurs,AFL, and California State Council of Cannery Unions, herein calledthe Cannery Union, contend that the unit' requested by the Petitioneris inappropriate, and that the only appropriate unit is one composedof employees in both the can manufacturing and food processingplants.2They further contend that the employees in the can manu-facturing plant are employees of Hunt, and that a contract betweenCalifornia Processors and Growers, Inc., herein called C P & G,3and California State Council of Cannery Unions, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,AFL, herein called the Council, has been extended to cover these em-ployees 4Hunt is engaged in the business of processing and canning fruitsand 'vegetables.It owns and operates plants in California, Oregon,and Washington.Only Plant No. 1 in Hayward, California, is in-volved in this proceeding.'Atlas is engaged in the manufactureof glass containers, sanitary tin cans, can making machinery, andDiesel engines and parts.Only the can manufacturing operations atHayward, California, is involved in this proceeding.6 'The control of the two corporations is vested in Norton Simon,chairman of the board of Hunt, and his associates, who own thecontrolling stock in both Atlas and Hunt. Simon personally hasworking control of Atlas, and Hunt owns $500,000 worth of preferredstock in Atlas.In May 1947, Atlas installed a pilot plant for the manufacture ofcans in Hunt's Plant No. 1. Production of cans did not actually startuntil 1948, and full production was not reached until 1949.The Atlasexecutives in charge of the can manufacturing operations consist ofa vice president in charge of operations, a division manager, a plant2 The Employer and the Cannery Union allege that the requested unit is Inappropriatebecause of the history of collective bargaining for these employees;the integrated natureof operations of the can manufacturing and food processing plants;the community of in-terest and interchangeability of employees In both operations;and the common labor rela-tions policies governing both operations.8C P & G is an organization of approximately 42 companies who are engaged in theprocessing of fruits and vegetables.Its primary function is to handle collective bargainingmatters for the member companies on an industry-wide basis.Atlas is not a member ofC P & G.4None of the parties contend that this contract Is a bar to the present proceeding. TheCannery Union and Hunt are parties to this contract.Atlas is not a party to the contract.'Hunt operates another plant in Hayward,called Plant No. 3, Located one block awayfrom Plant No. 1. No cans are manufactured in Plant No.3, but Atlas operates a glassfactory in a building leased from Hunt at its No. 3 plant.Fifty percent of the output ofthe glass plant is purchased by Hunt's Plant No. 3.9Atlas operates a can manufacturing plant in Fullerton, California,which is located in aseparate building owned by Hunt,and whose output istaken byHunt's cannery at Fuller-ton. Atlasalso operates a can manufacturing plant in Oakland,California,which is nearHayward. 374DECISIONS OF NATIONALLABOR RELATIONS BOARDmanager, an assistant plant manager, and a can shop foreman. Theyare hired and paid by Atlas, and are not responsible to any Huntofficials.,They have offices, separate from those of the Hunt execu-tive offices, in Plant No. 1.The can manufacturing operations are conducted pursuant to anagreement between Atlas and Hunt,7 whereby Atlas leases space withinHunt's Plant No. 1 to house machinery and equipment to make canswhich are used by Hunt to pack its products."The agreement pro-vides that Atlas is to operate a can plant at Hayward for 10 years,during which time it will furnish all of Hunt's requirements atHayward.9The parties have a detailed agreement concerning the payment forservices to be rendered by Hunt for the benefit of Atlas in connectionwith can manufacturing operations carried on in Plant No. 1, inHayward.Under this agreement, Hunt's personnel department hiresall hourly paid employees for the can manufacturing operations Y0Supervisory personnel, including can manufacturing foremen, arehired by Atlas officials.11The foremen recommend dismissal of em-ployees in can manufacturing operations 12Hunt's personnel directorpersonally handles all layoffs of employees.Hunt's payroll department maintains the payroll for all hourlypaid employees in can manufacturing, and they are paid by Huntchecks 13Until January 1950, these checks were a different color andbore different serial numbers from those used to pay employees inHunt's food processing plant 14Hunt pays the withholding and socialsecurity taxes for employees in can manufacturing 15Vacations, rates of pay, and other conditions of employment areessentially the same for employees in can manufacturing and in thefood processing plant.Vacations are granted to all employees on thesame basis, and are scheduled by Hunt's personnel office.Work inboth can manufacturing and in the food processing plant is considered°This agreement also coversthe Fullertonplant.8The machinery and equipment used to make cans are ownedby Atlas.9Hunt buys the entire output of cans manufactured at Plant. No. 1.10The foremen in can manufacturing send written requisitions for labor,as it is required,toHunt's personnel department,which then hires the necessary number of employees.Sometimes,the, can,manufacturing foremen interview and pass upon applicants before they.are finally hired.11Can manufacturing foremen are generally upgraded from rank-and-file employees, andare not hired from the outside.13Before final action is taken, this recommendation is investigated by Hunt's personneldirector or his staff.The foremen's recommendations,however, have always been effectuated.13There is a single payrollfor all hourly paid employees in Plant No. 1.Up until Janu-ary 1950, can manufacturing employees received their checks at a separatewindow whichwas marked"Atlas Can"or "Can Department."11 Since January1950, therehas been a one-number identification system for employees incan manufacturingand food processing.1'Huntis reimbursedfor these payments by Atlas, under the agreement between theEmployers... ATLAS .IMPERIAL DIESEL ENGINE CO.375-in determining vacation benefits of employees.Can manufacturingemployees work a 40-hour week, and receive timeand ahalf after40 hours.Certain employees in Hunt's food processing plant work a48-hour week during an exempt period permitted by .the Fair LaborStandards Act.During the nonexempt period, employees in the foodprocessing plant receive time and a half after 40 hours, on the samebasis as do employees in can manufacturing.There is frequent interchange of personnel between canmanufac-turing and the food processing plant,16 especially duringslack seasonsin either of the operations.17When. such transfers take place,there is.no loss of seniority.Seniority is plant wide, and is based upon theprovisions of the contract between C P & G and the Council.",Thereis no interchange of supervisory personnel.There have been transfers of employees from the canmanufacturingoperations in Hayward to the Atlas plants in Fullerton and Oakland.Atlas' plant or division managers arrange for such transfers, andAtlas pays the employees' salaries and expenses while they go fromone plant to another.Job classifications and rates of pay for can manufacturing em-ployees are determined under the provisions of the contract betweenC P & G. and the Council 19 The provisions of this agreement areapplied to employees in can manufacturing as well as to those in thefood processing plant.20Atlas does not participate in any collectivebargaining relating to wages, hours, and other conditions of employ-ment for employees in can manufacturing.Nor does Atlas handlethe processing of any grievances for can manufacturing employees.All of these matters are taken care of by Hunt.There have been a'number of grievances involving can manufacturing employees whichhave been presented through the grievance procedures set up underthe contract.21These grievances have been treated in exactly the samemanner as those for employees in the food processing department..Under all the circumstances, including the contractual relationshipbetween Atlas and Hunt, and the interchange of employees, we find" Some of the maintenance employees do work for both can manufacturing and the foodprocessing plant.Employees in the same job classifications do substantially the same workand are required to have like skills.11Hunt's director of personnel testified that he personally handles layoffs for all em-ployees working in Plant No. 1,so that he may utilize the services of these employees inother parts of the plant where there is a vacancy.18The last seniority list that was posted in 1949 was broken down to show thecan manu-facturing employees on a separate section of the seniority list.11When the can manufacturing plant was started in 1947, the Council made a demandon C P & G that the contract be extended to apply to can manufacturing employees.20Can manufacturing employees have served on the negotiating committee of the CanneryUnion.21 Some of these grievances have been settled at the plant level by Hunt officials. Othergrievances were considered by the Central Adjustment Board,the last step in the grievanceprocedure. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, as to the can manufacturing employees, Atlas and Hunt togetherconstitute a single Employer within the meaning of Section 2 (2) ofthe Act.Accordingly, we find that all production and maintenance employeesof the can manufacturing plant at Hayward, California, excluding allother employees of Hunt's cannery, office and clerical employees, andsupervisors, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.5.The Employers, C P & G, and the Cannery Union urge that anyelection directed should be held at the peak of employment, which isabout the last week in August.The press department of can lnanu-facturing operates from 11 to 111/2 months producing lids, and the bodymaking department operates from 10 to 11 months'a year.22During1949, there were from 350 to 400 employees working during the lastweek in August.After this, employment began to taper off, and therewere only about 50 employees working in December and January.Under these circumstances, we shall direct,that the election be. heldat or near the peak of employment 23We shall, therefore, direct thatthe election be held on a date to be determined by the Regional Direc-tor among the employees in the unit described above, who are employedduring the payroll period immediately preceding the date of issuanceof the Notice of Election.-DIRECTION OF ELECTION 24As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, ,an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector, subject to the instructions set forth in paragraph numbered5, above, under the direction and supervision of the Regional Directorfor the Region in which this case was heard, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules andRegulations, among the employees in the unit found appropriate inparagraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of issuance of Notice ofElection by the Regional Director, including employees who didnot work during said payroll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who have22The food processing plant operates 7 to 8 months a year,starting approximately aboutApril 1.msThe Sanger Winery Association,88 NLRB 852;CaliforniaWalnut Growers Associ-ation,86 NLRB 28.24Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director,have its name removed from the ballot. ATLAS IMPERIAL DIESEL ENGINE CO.377since quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by International Association of Machinists, District LodgeNo. 115, or by Cannery Warehousemen, Food Processors, Drivers &Helpers Union No. 768, affiliated with the International Brotherhoodof Teamsters and Chauffeurs, AFL, and California State Council ofCannery Unions,25 or by United Steelworkers of America, CIO, or bynone of these organizations.2'The compliance status of Cannery Warehousemen, Food Processors, Drivers & HelpersUnionNo. 768, affiliated with the International Brotherhood of Teamsters and Chauffeurs,AFL, and California State Council of Cannery Unions, has lapsed since the hearing in thiscase.In the event it fails to renew its compliance with Section 9 (f), (g), and (h) within2 weeks fromthe date of this Direction, the Regional Director is instructed not to accordit a placeon the ballot in the election directed herein.